Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 4/1/22 is acknowledged.  Claims 1-4, 6-9, and 11-25 are pending.
Rejoinder
Claims 1-4, 6-9, 11-21, 24 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22 and 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, dated 9/20/21 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/20/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Gross on 4/25/2022.
The application has been amended as follows: 

Claims
In claim 1, line 25 should read, “...sticker is unstuck from the base layer and is placed on a nail layer starting from the nail lunula…”

In claim 18, line 1, “claims” should be “claim”

24. (Currently Amended) The kit according to claim 6, wherein the active ingredient is chosen from antifungal and antibacterial substance, and wherein the active ingredient chosen from antifungal and antibacterial substance includes Ciclopiroxum; Amorolfine; Climbazole; Piroctone Olamine; Itraconazolum; Triclosan; Tea tree oil; Bifonazolum; Urea; ceramides; vitamins; and/or proteins.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed kits and method of use are novel and non-obvious over the teachings of the prior art.  The closest prior art is Yu et al. (EP 3275334 A1; 2016).
Yu et al. teach a curved nail gel sticker (e.g. abstract; Figure 2).  Yu et al. teach that the nail gel sticker comprises: a decorative film (220+210) of thickness between 55-105 µm (e.g. paragraphs 0083-0087) placed on the base layer (240), wherein the film, from the base layer side, has a self-adhesive coating (230).  Yu et al. teach that the nail sticker is formed of a flexible material so as to correspond to a curved surface of the nail or the toenail (e.g. abstract; paragraphs 0017, 0018, 0046; Figure 2). Yu et al. teach that the gel nail sticker forming operation may further include a cutting process of cutting the gel nail sticker into a shape of a nail or a toenail (e.g. paragraph 0043). Yu et al. teach that the sticker is cured to a solid state while maintaining a form attached to the nail or the toenail (i.e. does no tend to deform and maintains its shape) (e.g. abstract, paragraph 0017 and 0018).   Yu does not teach that the curved stricture is permanent or that the nail sticker is configured to curl back to restore the anatomic shape of the nail. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6-9, and 11-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619